Citation Nr: 0712314	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an initial compensable 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective from February 12, 1998.  In July 2002, the veteran 
withdrew his earlier personal hearing request.  In September 
2003, after undertaking development under the now invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) (2003), the Board 
remanded the appeal for additional development.  Thereafter, 
in October 2006, the Board once again remanded the appeal for 
additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the preceding page.


FINDING OF FACT

Since February 12, 1998, audiometric test results correspond, 
at their worst, to a numeric designation of no greater than 
III for each ear with speech discrimination of no lower than 
88 percent for each ear.




CONCLUSION OF LAW

Since February 12, 1998, the veteran has not met the criteria 
for an initial or staged compensable rating for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 1151, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in February 2004, October 2004, 
September 2005, January 2006, and November 2006 informed the 
veteran to submit all relevant evidence in his possession and 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
This was not done in this case.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect). Here, a January 
2007 SSOC satisfies a readjudication decision as defined by 
the cited legal authority and it postdated the February 2004, 
October 2004, September 2005, January 2006, and November 2006 
notice letters.  Providing the veteran with adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requirements, the veteran was provided with notice of 
the laws and regulations governing ratings and effective 
dates in the November 2006 letter.  As to any timing 
deficiency with this latter notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  In this case, aside 
from the fact that the veteran has been provided the 
applicable rating criteria in a statement of the case, as the 
preponderance of the evidence is against the claim for an 
increased (compensable) initial or staged rating for the 
veteran's hearing loss, it renders moot any question as to a 
compensable rating or effective date.

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield II, 444 F.3d 
1328 (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to notify the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all of the veteran's identified and relevant 
available records, including his records from Audiology & 
Hearing Aid Center of Denver, Mile High Otolaryngology, and 
the East Colorado VA Medical Center.  Moreover, VA's request 
for the veteran's records from Audiology Consults was 
returned as undeliverable.  Therefore, adjudication of his 
claim may go forward without these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  And, in January 2007, the veteran notified VA that 
he had no other evidence to file in support of his claim.

The record also shows that the veteran was provided VA 
examinations to ascertain the severity of his service 
connected bilateral hearing loss in December 2000, May 2003, 
and December 2006.  The examinations were thorough in nature 
and provided findings that are adequate for rating purposes.  
There is no duty to provide another examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



The Claim

The veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

This appeal arises from an August 2001 rating decision that 
granted service connection for bilateral hearing loss and 
rated it as noncompensably disabling under 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100, effective from February 12, 1998.

Initially, the Board notes that during the course of the 
veteran's appeal, the criteria for rating hearing impairment 
and other diseases of the ear were revised effective June 10, 
1999.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  

Given the change in law, while VA may consider the old 
criteria for rating hearing loss for the entire period during 
which the appeal has been pending, it may only consider the 
new criteria when rating hearing loss from June 10, 1999.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In the present case, while the RO has considered the 
veteran's claim in light of the aforementioned amendments, it 
has never done so under the old rating criteria.  
Consequently, the Board must consider whether he would be 
prejudiced if we were to proceed with consideration of his 
claim, without having the RO consider the old regulations in 
the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

In this regard, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth following 38 C.F.R. § 4.85 are 
used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2006).  If impaired hearing 
is service connected in only one ear, then the non-service-
connected ear will be assigned a numeric designation of I.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of 38 C.F.R. § 4.85 is to be used to 
assign a rating based on puretone averages.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2006).  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernible change in them.  Furthermore, the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  

The criteria that became effective in June 1999 provide that 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  

While 38 C.F.R. § 4.86(a) and (b) were not part of the old 
criteria, given the fact that the new regulations either make 
no discernible change in the rating criteria or, as is the 
case with 38 C.F.R. § 4.86(a) and (b), make a change which is 
of added benefit to the veteran, the Board finds that it may 
go forward and adjudicate the current claim without prejudice 
to the veteran.

With the above criteria in mind, audiometric testing 
conducted at VA in April 2000 showed puretone thresholds of 
15, 60, 65, and 70 decibels in the right ear and puretone 
thresholds of 20, 45, 60, and 60 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability was 96 percent in the right ear and 88 
percent in the left ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998) and 38 C.F.R. § 4.85, Table 
VI, Table VII (2006), show that the veteran had a numeric 
designation of I for the right ear and a numeric designation 
of II for the left ear.

Thereafter, audiometric testing conducted at a December 2000 
VA examination showed puretone thresholds of 10, 50, 65, and 
70 decibels in the right ear and puretone thresholds of 10, 
45, 60, and 60 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hz, respectively.  Speech recognition ability was 96 
percent for each ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998) and 38 C.F.R. § 4.85, Table 
VI, Table VII (2006), show that the veteran had a numeric 
designation of I for each ear.  

Audiometric testing conducted at VA in January 2003 showed 
puretone thresholds of 10, 55, 60, and 70 decibels in the 
right ear and puretone thresholds of 15, 45, 60, and 65 
decibels in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 92 percent in 
the right ear and 88 percent in the left ear.  Applying these 
test results to 38 C.F.R. § 4.85, Table VI (1998) and 
38 C.F.R. § 4.85, Table VI, Table VII (2006), show that the 
veteran had a numeric designation of I for the right ear and 
a numeric designation of II for the left ear.  

Likewise, audiometric testing conducted at a May 2003 VA 
examination showed puretone thresholds of 25, 65, 75, and 75 
decibels in the right ear and puretone thresholds of 25, 50, 
65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hz, respectively.  Speech recognition ability was 96 
percent for each ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998) and 38 C.F.R. § 4.85, Table 
VI, Table VII (2006), show that the veteran had a numeric 
designation of II for each ear.  

Similarly, audiometric testing conducted at VA in June 2004 
showed puretone thresholds of 20, 65, 75, and 80 decibels in 
the right ear and puretone thresholds of 60, 50, 65, and 70 
decibels in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 88 percent for 
each ear.  Applying these test results to 38 C.F.R. § 4.85, 
Table VI (1998) and 38 C.F.R. § 4.85, Table VI, Table VII 
(2006), show that the veteran had a numeric designation of 
III for each ear.  

Thereafter, audiometric testing conducted at VA in July 2004 
showed puretone thresholds of 20, 65, 75, and 80 decibels in 
the right ear and puretone thresholds of 60, 50, 65, and 70 
decibels in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 88 percent for 
each ear.  Applying these test results to 38 C.F.R. § 4.85, 
Table VI (1998) and 38 C.F.R. § 4.85, Table VI, Table VII 
(2006), show that the veteran had a numeric designation of 
III for each ear.  

Audiometric testing conducted at VA on the same day in July 
2004 as the above test showed puretone thresholds of 25, 65, 
75, and 75 decibels in the right ear and puretone thresholds 
of 25, 50, 65, and 70 decibels in the left ear, at 1000, 
2000, 3000, and 4000 Hz, respectively.  Speech recognition 
ability was 96 percent for each ear.  Applying these test 
results to 38 C.F.R. § 4.85, Table VI (1998) and 38 C.F.R. 
§ 4.85, Table VI, Table VII (2006), show that the veteran had 
a numeric designation of II for the right ear and a numeric 
designation of I for the left ear.  

Lastly, audiometric testing conducted at a December 2006 VA 
examination showed puretone thresholds of 30, 60, 75, and 75 
decibels in the right ear and puretone thresholds of 55, 55, 
65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hz, respectively.  Speech recognition ability was 92 
percent in the right ear and 88 percent in the left ear.  
Applying these test results to 38 C.F.R. § 4.85, Table VI 
(1998) and 38 C.F.R. § 4.85, Table VI, Table VII (2006), show 
that the veteran had a numeric designation of II for the 
right ear and a numeric designation of III for the left ear.  

As indicated above, applying the above test results to 
38 C.F.R. § 4.85, Table VI (1998), show that the veteran, at 
his worst (i.e., at the VA audiological examinations 
conducted in June and July 2004), had a numeric designation 
of III for the right ear and a numeric designation of III for 
the left ear.  The results from the multiple audiological 
examinations noted above do not support an initial or staged 
compensable rating for the veteran's service-connected 
bilateral hearing loss at any point during the period of time 
in question.  The same conclusion is reached by applying the 
audiological examination results to 38 C.F.R. § 4.85, Table 
VI, Table VII (2006).  

Additionally, as is apparent from the results set out above, 
the veteran did not have thresholds of 55 or greater in each 
of the specified frequencies and did not have thresholds of 
30 decibels or less at 1,000 Hz with 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86 (2006) is not for 
application.  Moreover, no VA examiner has indicated that use 
of speech discrimination scores is inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (2006).

Under these circumstances, the Board finds that the 
preponderance of the evidence is against an initial or staged 
compensable rating for bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, Table VI, Table VII, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2006).  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the results from private audiological examinations 
conducted by Audiology & Hearing Aid Center of Denver in 
September 1998 and October 1998 or by Mile High 
Otolaryngology in July 2002 which contain significantly 
different findings.  However, the Board finds that it may not 
rate the severity of the claimant's bilateral hearing loss 
bases on the results of these tests because they were not 
based on the Maryland CNC speech recognition test, the 
veteran only provided graphical representations of 
audiometric testing without an interpretation, and the tests 
do not include all the information VA requires to rate 
hearing loss.  See 38 C.F.R. §§ 4.85, 4.86; also see Kelly v. 
Brown, 7 Vet. App. 471 (1995) (the Board may not interpret 
graphical representations of audiometric data.).

In reaching the above conclusions, the Board has considered 
the veteran's and her representative's written statements in 
support of the claim, as well as the veteran's statements 
made to his VA and private examiners.  However, the schedular 
criteria are specific, and in applying the relevant 
audiological examination findings to the applicable rating 
criteria, the Board must conclude that the veteran's hearing 
loss is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim for a 
compensable rating for bilateral hearing loss must be denied.


ORDER

Entitlement to an initial or staged compensable rating for 
bilateral hearing loss is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


